Citation Nr: 0216755	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  95-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In February 2000, the Board remanded the case to the RO for 
additional development concerning the veteran's claimed PTSD 
stressors.  

The veteran and his mother testified before an RO hearing 
officer in June 1996.  The veteran testified before a member 
of the Board in November 1999.  That Board member retired 
before issuing a decision in this matter.  In October 2002, 
the veteran informed the Board that he did not desire another 
hearing.  


FINDINGS OF FACT

1.  The veteran participated in combat.

2.  A diagnosis of PTSD related to combat has been given.


CONCLUSION OF LAW

It is at least as likely as not that PTSD was incurred in 
active wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect no 
nervous complaints or symptoms during active service.  His 
separation examination reflects no psychiatric disorder.  
Dental records reflect consultation for the upper front teeth 
in June 1967.

A Form DD-214 reflects that the veteran received the National 
Defense Service Medal, the Vietnamese Service Medal with one 
star, the Republic of Vietnam Campaign Medal, and an M-14 
Rifle Sharpshooter Badge.  His DD-214 shows that his Marine 
Corps military occupational specialty (MOS) was a cook.

A VA hospital report reflects inpatient status during October 
1971 for treatment for addiction to heroin.  The veteran 
stated that he had used heroin and barbituates since 1968.  
Mental examination did not reveal any psychotic 
symptomatology.  A December 1971 hospital report reflects 
similar findings although underlying depression was suggested 
and possible latent schizoid tendencies were mentioned.  

The veteran applied for service connection for PTSD in 
December 1986; however, the claim was denied for lack of 
information.  

The veteran was hospitalized by VA in March 1988 for heroin 
and alcohol detoxification.  

The veteran again applied for service connection for PTSD in 
October 1988; however, the claims file reflects that the 
claim could not be developed because his whereabouts were 
unknown.  

The veteran again applied for service connection for PTSD in 
July 1990.  In December 1990, the National Personnel Records 
Center (NPRC) forwarded the veteran's service records.  These 
records show that while in Vietnam, the veteran was assigned 
to the Headquarters and Service Company of the 1st Motor 
Transport (MT) Battalion (Bn) of the 1st Marine Division 
(reinforced), Fleet Marine Force (FMF).  These records 
reflect that the veteran was given official credit for having 
participated in support of operations against the Vietcong in 
the Republic of Vietnam beginning on August 6, 1966, and that 
he participated in Operation Colorado from August 7 to 15, 
1966; Operation Jackson from August 26 to 29, 1966; Operation 
Napa from September 5 to 15, 1966; Operation Rio Blanco from 
November 20 to 27, 1966; Operation Sierra from December 12, 
1966, to January 22, 1967; Operation DeSoto from January 26 
to February 14, 1967; Operation Stone from February 12 to 22, 
1967; Operation LaFayette from February 25 to March 7, 1967; 
Operation Early from March 24 to 25, 1967; Operation Canyon 
from April 6 to 10, 1967; Operation Union beginning on April 
21, 1967 (the terminal date of Operation Union is illegible 
in the case file document); Operation Duvall from May 19 to 
25, 1967; Operation Brown from June 19 to 22, 1967; Operation 
Calhoun from June 25 to July 1, 1967; Operation Elliot from 
July 5 to 6, 1967; and Operation Stockton from July 27 to 29, 
1967. (The dates listed are the dates of those operations, 
and do not reflect the extent of the veteran's participation 
in those operations, as may be noted by the overlapping dates 
of Operations DeSoto and Stone.)  Service travel embarkation 
slips reflect that the veteran arrived in Vietnam at Chu Lai 
on August 5, 1966, and departed from Vietnam from DaNang on 
August 21, 1967.

The veteran's PTSD claim was denied in January 1991 for 
failure to report for a PTSD examination.

The veteran was hospitalized at a VA facility from November 
1993 to February 1994, with completion of a PTSD program 
during that hospitalization.  During the hospitalization the 
veteran reported working as a field cook; driving trucks; 
engaging in combat; witnessing numerous casualties, dead and 
wounded; losing two front teeth when he dove into a foxhole; 
and having many experiences in Vietnam he could not talk 
about.  The report notes a history of heavy drinking with 
blackouts, heroine addiction with intravenous use daily, and 
biweekly cocaine use, with methadone clinic attendance from 
1973 to 1977, 1984 to 1986, and during 1989.  The veteran 
reported that his last drug use was in 1989.  He reported a 
history of approximately 10 jobs as a mechanic and mostly as 
a truck driver.  He reported being fired from jobs mostly for 
not showing up and showing up late due to drugs and alcohol.  
The reporting physician noted that the veteran's intelligence 
was in the very superior range.  MCM-2 results showed 
elevations on the debasement scale, with elevation on 
clinical scales of avoidance, antisocial, passive, passive- 
aggressive, self-defeating personality pattern, anxiety, 
dysthymia, and alcohol and drug dependence. Pertinent 
diagnoses included chronic PTSD, moderate alcohol dependence, 
history of polysubstance abuse, nicotine dependence, and 
homelessness.

In a March 1994 statement, the veteran reported that he 
trained to be a cook but when he went to his first duty 
station in Vietnam, he was assigned to a motor transport 
unit.  He reported that he requested a transfer, which caused 
resentment and earned him additional hazardous assignments to 
set up field mess facilities out in the "bush".  During 
this duty, he was exposed to sniper fire and land mines.  He 
reported losing a friend to a land mine in early 1967, adding 
that he could see but he could not identify the human body 
parts when the twisted jeep was returned to the base.  He 
recalled a rocket attack at Danang that hit a petroleum 
storage area.  He reported recurring dreams of an incident 
where he accidently ran over and killed a youngster in 
Vietnam.  

An April 1994 VA PTSD examination report reflects the 
veteran's history of alcohol and drug abuse with three prior 
rehabilitations, methadone treatment, and a last drink of 
alcohol in November 1993.  During the examination, the 
veteran complained of ongoing nightmares and dreams about 
Vietnam.  He reported that he did not take part in direct 
action but was in mortar attacks.  He also accidentally ran 
over a young boy, which was the subject of recurring dreams.  
He reported having difficulty at times with relationships, 
and having difficulty with jobs.  The examiner reported 
current symptoms and gave Axis I diagnoses of moderate PTSD, 
polysubstance abuse in remission, and alcohol abuse in 
remission.

The RO denied the PTSD claim in September 1994 on the grounds 
that a mortar attack would not be markedly stressful to 
almost anyone, the veteran could not recall the name of the 
friend killed in Vietnam, and that there was insufficient 
"creditable" evidence to relate the veteran's diagnosed 
PTSD to active service.  

In November 1994, the RO received a VA hospitalization report 
for the period from November 1993 to February 1994.  The 
report reflects that the veteran drove trucks, cooked, and 
was in combat in Vietnam.  He witnessed numerous combat 
casualties and lost two front teeth diving into a foxhole.  
The primary Axis I diagnosis, given at the time of his 
discharge from the hospital, was PTSD, chronic. 

In a November 1994 statement, the veteran supplied the name 
of a friend ([redacted]) killed in Vietnam in December 
1966 and reported that he was very disturbed by that death.  
He reported that [redacted] was assigned to 3rd Battalion 
motor transport, and that they became friends because they 
were both teenagers at the time.  He also reported that 
another friend ([redacted]) was killed, which disturbed him 
deeply.  

An undated report of contact in the claims file reflects that 
the Vietnam Veterans Memorial names a Marine by the name of 
[redacted] who was killed in Vietnam on December 11, 1966.  

In December 1994, the RO denied the claim on the basis that 
the veteran had not provided sufficient credible evidence 
that his PTSD was related to active military service.  

In June 1996 the veteran testified before a hearing officer 
that when he first arrived in Vietnam, on August 3, 1966, he 
was with C Company in DaNang, staying there several days, in 
transit, before going on to Chu Lai.  He testified that when 
he first arrived he was with regular company and was assigned 
to guard duty on the perimeter for a week or two.  He 
testified that during this brief period there were some 
firefights, but no incoming rounds, and he did not exchange 
any fire.  He testified that after this week or two his duty 
assignment was as a cook; however, his military occupational 
specialty (MOS) was changed and he was placed in a motor 
transport outfit.  He testified that as a cook he did field 
mess, and this took him outside the wires at Chu Lai, 
sometimes as far as the peninsula, servicing soldiers from 
the one-seven.  He testified that they went out in trucks 
most of the time, as support, and they were fired upon and 
exchanged fire during these missions.  He testified that he 
first started going out on the missions in October or 
November of 1966, and there were several incidents of 
exchanging fire.  He added that during these missions he had 
a weapon and discharged it several times, and that he 
remembered being scared, feeling his life was in imminent 
danger during these missions.  He testified that during a 
convoy, when they were moving from Chu Lai to DaNang, they 
were bringing the truck to load in a ship en route to DaNang 
when people were shot and killed on the way to the ship.  He 
testified that he returned fire during that incident.  He 
testified that men were hit on the missions, and the wounded 
were attended to by a corpsman or by others in their outfits.  
He testified that he knew nearly everyone on these missions, 
but mostly first names or nicknames were used.  He added that 
he knew the name of a fellow soldier because he later tried 
to look him up only to discover that he had been killed.  
However, he did not witness his death.  He testified that he 
did not have dreams about friends who were killed, but rather 
about other incidents that he was trying to put behind him.

The veteran testified that the incidents included one in 
which he hit two children while driving during his attachment 
to a motor transport outfit.  He testified that they had 
tried to help the boy, who was severely injured, but blood 
was pumping from the boy's head, and he got blood all over 
him from the boy's head, but they were unable to help the 
boy.  He testified that the incident occurred while returning 
from a trip dropping off Vietnamese village girls who helped 
clean the mess area.  He added that they had elected to leave 
the severely injured boy behind, upon the advice of another 
Marine.  The incident was not reported.  He testified that he 
had nightmares about that incident, but also had nightmares 
with fragments of other things that he saw in Vietnam.  He 
testified that in service upon returning from Vietnam he was 
stationed at Quantico, where he first began having nightmares 
related to his Vietnam experiences.  He testified that his 
psychiatric problems were recognized in the course of a VA 
Agent Orange examination in 1985, when he was advised to seek 
psychological help.  He testified that he tried drug 
rehabilitation several times beginning in the 1970's, 
including drug rehabilitation at the East Orange VA Medical 
Center (VAMC) in 1985.  He added that he did not stop using 
heroine until 1989, with the help of a detoxification program 
at the East Orange VAMC.  He testified that he began 
reporting his flashbacks and nightmares in the course of 
detoxification treatment for heroine at the East Orange VAMC 
in 1989. He was thereafter treated at the Lyons VA Hospital 
in 1992 or 1993 for alcohol abuse and psychological problems.  
He testified that he underwent treatment at the Lyons PTSD 
Unit from November 1993 to February 1994, and thereafter had 
counseling at Lyons.  He felt that he suffered from guilt and 
excessive thinking about his Vietnam experiences.

Also at the June 1996 hearing, the veteran's mother testified 
that the veteran came home and lived with her immediately 
upon his separation from service.  She described some 
difficulties following his return from Vietnam.

In October 1997, the RO sent a letter inquire to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for information concerning the veteran's stressful incident.  
The RO did not supply the names of comrades reported killed, 
and it appears that the RO requested unit information only 
for the months of July and August 1967.  USASCRUR later 
replied that the RO's request for information had been 
forwarded to the Headquarters, United States Marine Corps 
(USMC). 

In November 1997, Headquarters, USMC sent a command 
chronology for the First Marine Division for the months of 
July and August, 1967.  These chronologies reflect day to day 
operations of the motor units.  On July 14, 1967, a convoy of 
supply trucks came under mortar attack resulting in three 
wounded soldiers and nine damaged trucks.  A supply convoy 
was attacked by mortars on July 14, 1967, and a supply convoy 
received small arms fire on August 15, 1967, and from August 
21 to 23, 1967.  Also noted is that two vehicles were damaged 
by land mines during the month of August, wounding two 
soldiers.  

In November 1999, the veteran testified before a member of 
the Board that his primary MOS was motor transport, and his 
secondary MOS was cook.  He added that while in Vietnam he 
transported supplies, but sometimes transported troops.  He 
testified that he arrived in Vietnam on August 2, 1966, and 
left in perhaps the middle of September, 1967.  He testified 
that while in Vietnam he worked both as a cook and in motor 
transport, performing whichever was needed.  For instance, 
many of the troops were stationed in the field and hadn't had 
hot meals, so he was sent out there as a cook.  He testified 
that in Vietnam he was first stationed at Chu Lai, and then 
his unit moved to Danang, where he for approximately seven 
months of his 13 months in Vietnam.  He added that he 
performed in Temporary Additional Duty Status (TAD) at Task 
Force X-ray near the airfield at Da Nang for approximately 90 
days, and then returned to his original outfit.  However, he 
did not recall the designation of the unit to which he was 
temporarily assigned.

He recalled two enemy fire incidents while in TAD.  The first 
occurred while he was at Task Force X-ray, when they were hit 
with mortars.  The shelling occurred at 9 or 10 o'clock at 
night, and dirt from the shelling was hitting the tent, so he 
dived into a hole, and a shock wave from the shelling caused 
him to hit his teeth against his gun, resulting in the loss 
of his two front teeth.  He testified that in the second 
incident he was fired upon when the enemy attacked the 
airfield, and that people were killed or wounded during that 
incident.  He testified that he did not recall the dates of 
the incidents or the names of anyone who was killed or 
wounded.

He testified that he was fired on and there were problems 
with land mines on a regular basis in Vietnam.  He added that 
his convoy, upon his transfer from Chu Lai to Da Nang, was 
attacked.  He testified that in April 1967 in Da Nang rocket 
fire rained on them and a petroleum, oil, and lubricants 
(POL) facility was blown up by the enemy, with the POL 
located near hill 327.  He testified that his unit often 
sustained enemy fire or mortar attacks, with someone nearly 
always hurt or killed, but he could not recall the names of 
the victims, even though he several buddies were killed.  He 
explained that because he lost multiple friends, he tried not 
to become too friendly with anyone.  He also noted that he 
currently had a lot of difficulty with his memory, including 
short-term memory.  He testified that he also had intrusive 
thoughts.  He testified that he was first diagnosed with PTSD 
in 1994.  

In February 2000, the Board remanded the case to the RO for 
an additional attempt to corroborate claimed stressors and to 
obtain more specific information from the veteran.  

In April 2002, the RO sent a letter to the veteran, 
explaining the Veterans Claims Assistance Act of 2000 (VCAA) 
and requesting any additional information concerning the 
various campaigns that he participated in while in Vietnam.  

In April 2002, the veteran's representative responded, noting 
that the veteran had received the April 2002 RO letter but 
had no information to submit.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

Because the decision below is favorable to the veteran, the 
Board finds that VA has satisfied its duty to assist the 
veteran in developing the claim and in apprising him as to 
the evidence needed.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  No further action is required to fulfill VA's duty to 
assist the veteran in developing his claim or in notifying 
him what additional information he could submit.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 
14 Vet. App. 227 (2000). 

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  In addition, service connection for PTSD is 
subject to additional requirements.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2001).  See also 
38 U.S.C.A. § 1154(b); Pentecost v. Principi, 16 Vet. App. 
124; Cohen v. Brown, 10 Vet. App. 128 (1997).

During the course of the current appeal, the regulatory 
requirements for service connection for PTSD changed.  In 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997), the United 
States Court of Appeals for Veterans Claims (CAVC) discussed 
the impact of those changes.  The veteran's claim was filed 
prior to the effective date of the change (March 7, 1997); 
therefore, both versions of the regulation must be 
considered. 

The record in this case shows that a clear PTSD diagnosis has 
been given.  The PTSD diagnosis appears to conform to DSM-IV 
and thus satisfies both the prior and the current version of 
section 3.304(f).  The PTSD diagnosis assumes that the 
veteran participated in combat or that he experienced 
specific combat-related stressors.  In other words, medical 
experts have considered the combat-related stressors alleged 
by the veteran, and have diagnosed PTSD based on those 
stressors.  38 C.F.R. §§  3.304(f), 4.125; West (Carlton) v. 
Brown, 7 Vet. App. 70, 79 (1994); Zarycki, 6 Vet. App. at 97.

Because the veteran's service records do not conclusively 
establish that he served in combat, the issue to be resolved 
is whether there is credible supporting evidence of alleged 
combat-related stressors or, in the alternative, whether the 
evidence demonstrates that he participated in combat, in 
which case credible supporting evidence of an alleged 
stressor is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

VA's General Counsel issued a precedent opinion addressing 
what situations might be "combat service" for purposes of 
applying section 1154(b), the authorizing statute for section 
3.304(f).  The Board points out that 38 U.S.C. section 
7104(a), (c) states "The Board shall be bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department."  

In VAOPGCPREC 12-99, VA's General Counsel (hereinafter 
referred to as GC) held that to be considered to have engaged 
in combat with the enemy for purposes of section 1154(b), a 
veteran must have participated directly in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  
GC emphasized that a determination that a veteran engaged in 
combat with the enemy need not be based on military citations 
or other particular type or types of evidence but rather, may 
be supported by any evidence probative of that fact.  Id.  
Likewise, GC stated that whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) is a question that must be 
resolved on a case-by-case basis.  GC confirmed that the rule 
requiring that a claimant be given the benefit of the doubt 
on any issue material to a determination of a claim when the 
evidence on that issue is in relative equipoise, see 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  This applies to the 
issue whether a veteran engaged in combat with the enemy.  
Id.

As noted above, GC has held that combat service need not be 
based on military citations.  The Court has also held that 
engagement in combat is not necessarily determined simply by 
reference to the award of combat decorations or MOSs.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In West v. 
Brown, 7 Vet. App. 70, 76 (1994), the Court held that where 
it is determined through the receipt of certain recognized 
military citations or other supportive evidence [emphasis 
added], that the veteran was engaged in combat with the 
enemy, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory" e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."

In Pentecost, supra, the Court stressed that the Board had 
neglected to cite Suozzi v. Brown, 10 Vet. App. 307 (1997), 
as the controlling precedent.  Based on Suozzi, the Court 
concluded that the Board erroneously insisted that there be 
corroboration of the veteran's personal participation.  In 
Suozzi, the Court rejected such a narrow definition for 
corroboration and instructed that "the Secretary, in 
insisting that there be corroboration of every detail 
including the appellant's personal participation . . ., 
defines 'corroboration' far too narrowly." 

The veteran's reported stressors include alleged direct 
contact with the enemy through small arms firefights and 
indirect contact through mortar attacks and land mines during 
his tour of duty in Vietnam from August 1966 to August 1967.  
He also reported such activities as seeing other soldiers 
wounded or killed during attacks.  He provided the names of 
two comrades allegedly killed in action.

In this case, the record contains service department evidence 
that the veteran served in Vietnam as a cook with reference 
to being assigned to a motor transport unit.  The record 
notes many combat offensives in which the veteran 
participated, although admittedly, these notations are not in 
themselves conclusive evidence of combat.  He has stated that 
his participation was limited to activities such as driving 
in supply convoys in order to supply fresh meals to soldiers 
in the bush.  The RO obtained all service medical and other 
service personnel records through NPRC, but obtained only two 
months of unit records, although the veteran served in 
Vietnam for at least 12 months.  The RO also obtained 
independent corroboration that a comrade was killed in 
Vietnam during the time that the veteran served there and 
alleged that the comrade was killed.  

The veteran has provided statements that, while not 
containing many specifics concerning his claimed stressors, 
do seem credible.  These statements support the finding that 
his stressors are combat-related.  The documented mortar 
attacks on the supply convoys assigned to the veteran's unit, 
truck damage and wounded Marines from land mines, and taking 
small arms fire are similar to stressful events specifically 
reported by the veteran.  The veteran also reported having 
performed perimeter guard duty similar to the situation 
described by the Court in Cohen v. Brown, 10 Vet. App. 128, 
147 (1997).  In that case, the Court stressed that receiving 
"mortar fire" and performing "guard duty" were two 
situations that "might be construed as combat related". 

The Board notes that while on remand, the RO contacted the 
Marine Corps.  The RO did not inform the Marine Corps that 
the veteran served in Vietnam prior to July 1967 or supply 
the names of the two Marines that were allegedly killed by 
enemy action.  Even so, the Marine Corps did supply helpful 
information.  

With the information that the Marine Corps has supplied, the 
evidence of record is sufficient to find that the veteran 
participated in combat.  The official records mention armed 
encounters with a military foe sufficient to find that the 
veteran engaged in combat, as GC and the Court have defined 
that concept.  Considering this evidence, the Board finds 
that it is at least as likely as not that the veteran did 
engage in combat with the enemy.  Applying the benefit of the 
doubt doctrine the Board will resolve the issue in favor of 
the veteran.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

Because a medical diagnosis of PTSD related to combat 
stressors in service has been given, and because the veteran 
participated in combat, the regulatory requirements for 
service connection for PTSD have been met and Board will 
grant the claim of entitlement to service connection for 
PTSD.


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

